DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/22/2020.  Claims 1-10 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11/09/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the closest reference to the claimed invention.
Shiue (US 2020/00677163) recognizes "the problems regarding signal transmissions are caused, such as signal integrity, electromagnetic interference, electromagnetic compatibility or power integrity" (para [0003]) and discloses a transmission line structure, in reference to FIGs. 1A and 1B and in verbatim that a transmission line comprises a signal suppression device, the signal suppression device is coupled to the receiving device, and is configured to suppress a reflection signal reflected from the receiving device, wherein the signal depression device comprises: a pull-up element configured to decrease an equivalent impedance from the signal suppression device to the receiving device; and a compensation element configured to compensate for the equivalent impedance from the signal suppression device to the receiving device; wherein a first terminal of the pull-up element is coupled to a first terminal of the compensation element, and a second terminal of the compensation element is coupled to the receiving device," in a manner as recited in the claims.
Young et al. (Package Design for High-Speed SerDes, downloadable at https://ieeexplore.ieee.org/document/5682990, 4 pages, 2010) teaches package design for high-speed SerDes (corresponding to "a transmission line").  Young et al. recognizes that the signals are distorted significantly as they leave the package causing by excess capacity loading at points along the signal path leading to reflections. Young et al. states that the sources of performance degradation in high-speed SerDes signaling are a transmission line comprises a signal suppression device, the signal suppression device is coupled to the receiving device, and is configured to suppress a reflection signal reflected from the receiving device, wherein the signal depression device comprises: a pull-up element configured to decrease an equivalent impedance from the signal suppression device to the receiving device; and a compensation element configured to compensate for the equivalent impedance from the signal suppression device to the receiving device; wherein a first terminal of the pull-up element is coupled to a first terminal of the compensation element, and a second terminal of the compensation element is coupled to the receiving device," in a manner as recited in the claims.
Other references related to the claimed invention are also listed hereinbelow.  Unfortunately, they also fail to teach or render obvious the claimed invention in that, considered individually or in combination, they fail to teach or suggest the claimed limitations of "a transmission line comprises a signal suppression device, the signal suppression device is coupled to the receiving device, and is configured to suppress a reflection signal reflected from the receiving device, wherein the signal depression device comprises: a pull-up element configured to decrease an equivalent impedance from the signal suppression device to the receiving device; and a compensation element configured to compensate for the equivalent impedance from the signal suppression device to the receiving device; wherein a first terminal of the pull-up element is coupled to a first terminal of the compensation element, and a second terminal of the compensation element is coupled to the receiving device," in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiue (US 10,720,690).
Wojnowski et al. (US 2016/0127157).
Yang et al. (US 10,736,209).
Otsuka et al. (US 2005/0040846).
Ishizaka et al. (US 10,084,618).
Song et al. (US 2015/0288049).
Ryu et al., Analysis of Characteristics of Transmission Line with Two Reference Planes through High-Frequency Measurements, IEEE, 4 pages, 2005.
Young et al., Package Design for High-Speed SerDes, downloadable at https://ieeexplore.ieee.org/document/5682990, 4 pages, 2010.
Fadeyi et al., A Review of The Impact of Reflection of Transient Signals on TEM Transmission Lines, IEEE, 8 pages, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 29, 2022